Case 1:20-cv-05947-RMB-KMW Document 5 Filed 04/13/21 Page 1 of 10 PageID: 42



NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
____________________________________

AMIN A. RASHID,               :
                              :                 Civ. No. 20-5947 (RMB-KMW)
               Plaintiff      :
     v.                       :
                              :                         OPINION
UNITED STATES OF AMERICA      :
et al.,                       :
                              :
               Defendants     :
______________________________:

BUMB, District Judge

      This matter comes before the Court upon Pro Se Plaintiff Amin

A. Rashid’s motion for reconsideration of this Court’s Order

dismissing his complaint without prejudice upon screening under 28

U.S.C.     §   1915A(b)(1)     and   42   U.S.C.    §    1997e(c)(1).   (Mot.   for

Reconsideration, Dkt. No. 4.) For the reasons discussed below, the

Court will deny Petitioner’s motion for reconsideration but grant

his request for an extension of time to file an amended complaint.

I.    BACKGROUND

      A.       The Complaint

      Plaintiff,      incarcerated         in      the     Federal   Correctional

Institution in Fort Dix, New Jersey when he filed the present civil

complaint, asserted jurisdiction over his claims for false arrest,

malicious prosecution and conspiracy under the Federal Tort Claims

Act (“FTCA”), 28 U.S.C. § 1346(b) and Ohio state common law. In
Case 1:20-cv-05947-RMB-KMW Document 5 Filed 04/13/21 Page 2 of 10 PageID: 43



his complaint, Plaintiff alleged the following. He is an African

American of Islamic faith who was incarcerated at FCI-Elkton in

Ohio at all relevant times alleged in the complaint. (Compl., ¶3,

Dkt. No. 1.) In September 2017, Plaintiff worked in the law library

where his supervisor, Ms. Callahan, terminated him from his job

due to her animosity for his Islamic faith. (Compl., ¶¶9-11, Dkt.

No. 1.) Callahan allegedly directed other staff in the Education

Department to harass Plaintiff while he worked in the law library

assisting other prisoners. (Id., ¶12.) Education Supervisor Ms.

Grimm seized Plaintiff’s legal materials and falsely accused him

of abandoning his legal files and having illegal possession of

other prisoners’ legal files. (Compl., ¶13, Dkt. No. 1.) Plaintiff

appealed and Lieutenant Shaffer returned his legal files to him.

(Id., ¶¶14-19.)

      On    July    29,   2019,     Lieutenant    Shaffer    falsely     accused

Plaintiff of assaulting another inmate. (Id., ¶20.) Plaintiff

denied committing the assault but he was nonetheless placed in the

Segregated Housing Unit (“SHU”). (Id., ¶¶21-22.) As of August 5,

2019, Plaintiff had not been seen by the UDC Committee, as required

by   Bureau    of    Prisons      (“BOP”)   regulations.     (Id.,     ¶¶25-27.)

Plaintiff     complained    to    Lieutenant     Stewart   about   due   process

violations in connection with the prison disciplinary procedure.

(Id., ¶28.) Plaintiff was denied access to his legal files while

waiting for his disciplinary hearing. (Id., ¶30.)

                                        2
Case 1:20-cv-05947-RMB-KMW Document 5 Filed 04/13/21 Page 3 of 10 PageID: 44



      At his prison disciplinary hearing on September 23, 2019,

Plaintiff professed his innocence. (Id., ¶¶31-32.) After watching

video of the alleged assault for ten seconds, the DHO dismissed

and expunged the charges because he did not see evidence of an

assault. (Id.) Two days later, Plaintiff was informed that he was

being transferred out of FCI-Elkton and he would remain in the SHU

until his transfer. (Compl., ¶33, Dkt. No. 1.) Plaintiff complained

that the false accusations against him and his transfer were acts

of discrimination because he is a Black Muslim and the inmate he

was accused of assaulting was white and Jewish. (Id., ¶34.) Captain

Grimm told Plaintiff that he had been found not guilty of assault

and it was not the reason for his transfer. (Id., ¶35.) Plaintiff

learned that members of the SHU Committee had voted to transfer

him. (Id., ¶41.) Based on the above allegations, Plaintiff filed

a notice of a Federal Tort Claim with the BOP on October 15, 2019.

(Id., ¶40.) Plaintiff’s administrative tort claim was denied on

November 22, 2019. (Id., ¶43.)

      At that time, Plaintiff had a custody classification score

that permitted his transfer to a minimum security camp. (Id., ¶44.)

His case manager, Ms. Brown, told him she had completed the

paperwork for his transfer to FCI Fairton, a minimum security camp.

(Id.) On December 16, 2019, Plaintiff arrived at FDC Philadelphia,

where he was put in the SHU because Ms. Grimm had classified him

with assaultive behavior. (Id., ¶46.) The following day, Plaintiff

                                     3
Case 1:20-cv-05947-RMB-KMW Document 5 Filed 04/13/21 Page 4 of 10 PageID: 45



arrived at FCI Fort Dix, where he learned Ms. Brown had classified

him with a Greater Security Management Variable (MGTV), which made

him ineligible for transfer to a prison camp for one year. (Id.,

¶47.) Plaintiff’s request for an administrative remedy was denied,

stating that although the disciplinary charges were expunged, he

had admitted to striking another inmate with his elbow. (Compl.,

¶49.) Plaintiff is 71-years-old and suffers from hypertension,

making     him   vulnerable   to   COVID-19,    but    for   his   custody

classification, he would have been eligible for release under the

CARES Act. (Id., ¶50.)

      B.    Dismissal of the Complaint Without Prejudice

      The Court construed Plaintiff’s FTCA claims as negligence

claims, which may be brought under the FTCA by federal prisoners

under certain circumstances. See 28 U.S.C. § 1346(b)(1). The Court,

however, dismissed the claims because the FTCA limits negligence

claims by prisoners for compensatory damages to those instances

where the prisoner suffered a physical injury. (Opinion, Dkt. No.

2) (citing Mitchavi v. U.S., 345 F. App’x 727, 730 (3d Cir. 2009)

(per curiam) (citing 28 U.S.C. § 1346(b)(2) and 42 U.S.C. §

1997e(e)). Plaintiff now seeks reconsideration of the Court’s

dismissal of his complaint without prejudice, asserting that his

intentional tort claims fall under the FTCA’s law enforcement

proviso.




                                     4
Case 1:20-cv-05947-RMB-KMW Document 5 Filed 04/13/21 Page 5 of 10 PageID: 46



II.    DISCUSSION

       A.    Standard of Law

       Federal Rule of Civil Procedure 59(e), governs judgments

entered by a district court, and Local Civil Rule 7.1(i) 1 more

generally governs motions for reconsideration of district court

orders.     Similar     to   Local   Civil          Rule   7.1(i),   which    permits

reconsideration where the district court overlooked a fact or

controlling decision, under Rule 59(e), “a judgment may be altered

or amended if the party seeking reconsideration shows at least one

of    the   following    grounds:    (1)       an    intervening     change   in   the

controlling law; (2) the availability of new evidence that was not

available when the court granted the motion for summary judgment;

or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice.” Max's Seafood Cafe ex rel. Lou-Ann,

Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (citing North

River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d

Cir. 1995)). Here, Plaintiff asserts error of law.

       B.    Analysis

       Plaintiff claims that 28 U.S.C. § 2680(h) expressly permits

intentional tort claims under the FTCA. (Mot. for Reconsideration,

Dkt. No. 4 at 1.) “Known as the ‘law enforcement proviso,’ this




1 Under Local Civil Rule 7.1(i), “a brief setting forth concisely
the matter or controlling decisions which the party believes the
Judge or Magistrate Judge has overlooked shall be filed.”

                                           5
Case 1:20-cv-05947-RMB-KMW Document 5 Filed 04/13/21 Page 6 of 10 PageID: 47



provision extends the waiver of sovereign immunity to claims for

six intentional torts … that are based on the ‘acts or omissions

of    investigative    or    law     enforcement     officers.’”         §    2680(h).

Millbrook v. United States, 569 U.S. 50, 52–53 (2013). Sovereign

immunity is waived for the intentional torts of assault, battery,

false imprisonment, false arrest, abuse of process, or malicious

prosecution. 28 U.S.C. § 2680(h). “[T]he waiver effected by the

law   enforcement     proviso    extends      to   acts   or    omissions         of   law

enforcement    officers      that     arise    within     the    scope       of    their

employment, regardless of whether the officers are engaged in

investigative or law enforcement activity, or are executing a

search, seizing evidence, or making an arrest.” Millbrook, 569

U.S. at 57. “Substantively, the FTCA makes the United States liable

“to    the   same   extent      as    a   private     individual      under            like

circumstances,” [28 U.S.C.] § 2674, under the law of the place

where the tort occurred, [28 U.S.C.] § 1346(b)(1), subject to

enumerated exceptions to the immunity waiver, [28 U.S.C.] §§

2680(a)–(n).” Levin v. United States, 568 U.S. 503, 506–07 (2013).

Here, the alleged torts occurred in Ohio.

      Under Ohio law, “a claim for false arrest is indistinguishable

from a claim for false imprisonment in that each claim requires

proof that one was intentionally confined within a limited area,

for any appreciable time, against his will and without lawful

justification.” Canfora v. Coiro, 2007-Ohio-2314, ¶ 32, 2007 WL

                                          6
Case 1:20-cv-05947-RMB-KMW Document 5 Filed 04/13/21 Page 7 of 10 PageID: 48



1395590 (quoting Evans v. Smith (1994), 97 Ohio App.3d 59, 70, 646

N.E.2d   217)).    However,      a   prisoner     fails    to   state    a    false

imprisonment or false arrest claim where he was disciplined for

“an alleged infraction of a prison rule that he was later found

not to have violated” because the prisoner did not contest the

conviction that was responsible for his prison sentence nor did he

contest the lawfulness of his continued imprisonment.” Saxton v.

Ohio Dep't of Rehab. & Corr., 609 N.E.2d 245, 246 (Ohio Ct. App.

1992); see Wilson v. Tucker, No. 96CA2209, 1997 WL 30872, at *3

(Ohio Ct. App. Jan. 14, 1997) (“Being sent to disciplinary control

while in prison does not state a complaint for false imprisonment”)

dismissed, appeal not allowed by Wilson v. Tucker, 78 Ohio St.3d

1489 (Ohio 1977); see Norris v. N. Cent. Corr. Inst., 2004-Ohio-

5038, ¶ 15, 2004 WL 2804896 (“An inmate is not entitled to pursue

damages under a false imprisonment theory for spending time in

disciplinary    confinement      for   rules    infractions,     which       he   was

ultimately found not to have committed.)

      Similarly, a prison disciplinary infraction cannot form the

basis for a malicious prosecution claim. In Ohio, “jurisprudence

has developed two lines of cases, one involving claims of malicious

prosecution     founded     on   criminal      proceedings,     and   the     other

involving     claims   of    malicious       prosecution   founded      on    civil

proceedings.” Trussell v. Gen. Motors Corp., 559 N.E.2d 732, 734

(Ohio 1990) (quoting Crawford v. Euclid Natl. Bank (1985), 19 Ohio

                                         7
Case 1:20-cv-05947-RMB-KMW Document 5 Filed 04/13/21 Page 8 of 10 PageID: 49



St.3d 135, 139, 483 N.E.2d 1168), Trussell overruled on other

grounds by Robb v. Chagrin Lagoons Yacht Club (1996), 75 Ohio St.3d

264, 269, 662 N.E.2d 9)). The elements of a malicious prosecution

claim in a criminal proceeding are “1) malice in instituting or

continuing the prosecution, (2) lack of probable cause, and (3)

termination of the prosecution in favor of the accused. Arrest of

the plaintiff or seizure of his property is not a necessary

element.” Trussell, 599 N.E.2d at 734 (quoting Rogers v. Barbera

(1960), 170 Ohio St. 241, 10 O.2d 248, 164 N.E.2d 162.)) The prison

disciplinary    proceedings      described   in    the   complaint    do   not

constitute    prosecution   of    a   criminal    proceeding,   a    necessary

element of a malicious prosecution claim. See Wolf v. McDonnell,

418 U.S. 539, 556 (1974) (“Prison disciplinary proceedings are not

part of a criminal prosecution, and the full panoply of rights due

a defendant in such proceedings does not apply.”)

      Plaintiff’s claims fare no better if construed as malicious

prosecution of a civil action under Ohio law. The elements of a

claim for malicious prosecution of a civil action are “(1) the

defendant maliciously instituted the prior proceedings against the

plaintiff, (2) lack of probable cause for filing the prior lawsuit,

(3) the prior proceedings terminated in the plaintiff's favor, and

(4) the plaintiff's person or property was seized during the course

of the prior proceedings. Miller v. Unger, 2011-Ohio-990, ¶ 13,

950 N.E.2d 241, 243 (citing Crawford v. Euclid Natl. Bank (1985),

                                       8
Case 1:20-cv-05947-RMB-KMW Document 5 Filed 04/13/21 Page 9 of 10 PageID: 50



19 Ohio St.3d 135, 139, 19 OBR 341, 483 N.E.2d 1168)). Plaintiff

did not allege that defendants initiated a prior lawsuit against

him, a necessary element of a claim.

      Finally, Plaintiff submits that when he files an amended

complaint, he will bring abuse of process claims under the FTCA.

The Ohio Supreme Court has explained:

            The tort action termed “abuse of process” has
            developed for “cases in which legal procedure
            has been set in motion in proper form, with
            probable cause, and even with ultimate
            success, but nevertheless has been perverted
            to accomplish an ulterior purpose for which it
            was not designed.” Prosser & Keeton, The Law
            of Torts (5 Ed.1984) 897, Section 121.

            …[T]he three elements of the tort of abuse of
            process are: (1) that a legal proceeding has
            been set in motion in proper form and with
            probable cause; (2) that the proceeding has
            been perverted to attempt to accomplish an
            ulterior purpose for which it was not
            designed2; and (3) that direct damage has
            resulted from the wrongful use of process.

Yaklevich v. Kemp, Schaeffer & Rowe Co., L.P.A., 1994-Ohio-503, 68

Ohio St. 3d 294, 297-88, 626 N.E.2d 115, 118; see also Robb v.

Chagrin Lagoons Yacht Club, Inc., 1996-Ohio-189, 75 Ohio St. 3d

264, 270, 662 N.E.2d 9, 14 (quoting Yaklevich, 626 N.E.2d 115,

118)). “[T]he term ‘legal proceeding’ as used to define the tort

of abuse of process is confined to those proceedings where the

judicial process is involved.”      Kensington Land Co. v. Zelnick, 94

Ohio Misc. 2d 180, 183, 704 N.E.2d 1285, 1288 (Com. Pl. 1997)).

The Ohio Supreme Court explained,          “[s]imply, abuse of process

                                     9
Case 1:20-cv-05947-RMB-KMW Document 5 Filed 04/13/21 Page 10 of 10 PageID: 51



 occurs where someone attempts to achieve through the use of the

 court that which the court is powerless to order.” Kensington Land

 Co., 704 N.E.2d at 1288 (quoting Robb, 75 Ohio St.3d at 271, 662

 N.E.2d at 14)).

      A prison disciplinary proceeding is not a court proceeding.

 For these reasons, Plaintiff has not established legal error by

 the Court that warrants reconsideration of the Order dismissing

 his complaint without prejudice. The Court will extend the time

 for Plaintiff to file an amended complaint.

 III. CONCLUSION

      For the reasons discussed above, the Court denies Plaintiff’s

 motion for reconsideration.



 An appropriate Order follows.


 Date: April 12, 2021
                                          s/Renée Marie Bumb
                                          RENÉE MARIE BUMB
                                          United States District Judge




                                     10
